Citation Nr: 0412841	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2003, a 
transcript of which is of record.

The record reflects that the veteran submitted additional 
evidence directly to the Board in December 2003, accompanied 
by a waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304.  Among other things, this evidence 
included a statement from the veteran in which he indicated 
that he was entitled to service connection for headaches and 
temporomandibular joint (TMJ) syndrome.  As these issues have 
not been adjudicated below, they are referred to the RO for 
appropriate action.

The Board notes that the veteran's Notice of Disagreement 
also referred to the denial of service connection for a 
cervical spine disorder.  However, in his Substantive Appeal, 
he reported that he was only appealing the left eye claim.  
Therefore, the Board has no jurisdiction to address the 
cervical spine claim.  See 38 C.F.R. §§ 20.200, 20.202.

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  





REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the Board finds that the duty to notify has been 
satisfied by virtue of correspondence sent to the veteran in 
September 2002.  This correspondence was sent prior to the 
January 2003 rating decision, specifically referred to the 
VCAA, informed the veteran of what information and evidence 
was needed to substantiate service connection claims, as well 
as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  However, for the reasons stated 
below, the Board finds that additional development is 
necessary in order to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the instant case, the veteran contends that he has a 
current left eye disorder due to injuries he sustained while 
on active duty.  The first occurred when he was assaulted 
while in the barracks.  The second injury occurred when he 
was using a screwdriver and accidentally struck himself in 
the eye.

Regarding the purported second in-service eye injury, a lay 
statement was submitted in March 2003 from FHH, who reported 
that he was a Medical Platoon Sergeant during the veteran's 
active service, and that the veteran was transported to a 
military hospital due to an eye injury.  FHH acknowledged 
that he did not witness the event, but saw the veteran after 
it happened, and that it was reported that a screwdriver hit 
him in the eye while working.  Further, FHH reported the 
veteran had to wear an eye patch for some time after this 
event.  

The veteran has also submitted a photograph that purportedly 
shows that he was wearing an eye patch following the second 
injury.  With respect to this photograph, the Board notes 
that the individual indicated as being the veteran appears to 
have a white circle around one eye, and the other eye appears 
to have a black circle.  As such, it is not entirely clear 
whether or not he does have an eye patch.

The veteran's service medical records reflect that his eyes 
were clinically evaluated as normal on his May 1968 pre-
induction examination, and that his uncorrected vision was 
20/20 for both eyes.  Further, on the concurrent Report of 
Medical History he stated that he had not experienced eye 
trouble.  Thereafter, records dated in June 1969 confirm that 
his left eye was injured after he was assaulted in the 
barracks.  Diagnosis was contusion, periorbital, left eye, 
treated, improved.  Moreover, informal investigation found 
that this injury occurred in the line of duty.  However, 
nothing in these records reflects that he was treated for a 
second left eye injury involving a screwdriver.  On his April 
1970 separation examination, the veteran's eyes were 
clinically evaluated as normal, and his uncorrected vision 
continued to be 20/20 for both eyes.  Nevertheless, on his 
concurrent Report of Medical History he stated that he had 
experienced eye trouble.

On a February 2002 VA general medical examination, the 
veteran reported, in part, that he had 2 left eye injuries 
during service, from trauma, including blunt force, as well 
as a motor vehicle accident in 1986 which resulted in 
multiple injuries.  Further, he reported visual changes in 
the left eye, which he described as both diminished vision 
and decrease in the visual field with a tunnel effect, and 
which accompanied his chronic headaches.  He was also 
sensitive to light and sound during these headaches.  
Nevertheless, no objective findings appear to have been made 
regarding his eyes on this examination.

The veteran subsequently underwent a VA eye examination in 
January 2003, at which the examiner noted that the claims 
file and service medical records had been completely 
reviewed.  In addition, the veteran described the 
circumstances of his purported in-service left eye injuries.  
Following examination of the veteran, the examiner confirmed 
that the first episode, periorbtial contusion of the left eye 
received in a fight, with no sequellae, was documented in the 
service medical records as a line of duty injury.  However, 
the examiner could not find any documentation of the second 
screwdriver injury.  Further, the examiner stated that fine 
microcystic changes in the cornea of the left eye suggested 
the possibility of a recurrent erosion syndrome in that eye 
which might explain both the slight decrease in visual acuity 
complained of and the sensitivity to touch of the left eye 
which was also complained of.  Nevertheless, the examiner 
stated that this would in no way explain the sensitivity of 
the skin on the left side of the face nor the headaches nor 
any other symptomatology.

Subsequent records dated in April 2003 note that the veteran 
complained, in part, of left-sided headaches and left eye 
pain, and gave a history of multiple motor vehicle accidents, 
and an injury that occurred when he was punched in the left 
side of his face and it took 8 months for his left eye to get 
better.  It should be noted that this latter injury is in 
accord with the veteran's account of his first in-service 
left eye injury when he was assaulted.  Moreover, the 
clinician who evaluated the veteran in April 2003 opined that 
all of these contusions and concussions had had some residual 
effect in the form of left-sided head and eye pain.  However, 
on examination his eyes were normal in papillary reaction, 
and movements were normal.  Also, there was no squint or 
nystagmus, and the eyelids looked normal.  No chronic left 
eye disability appears to have been diagnosed at that time.  
Further, it does not appear that  this clinician reviewed the 
veteran's claims folder, to include the service medical 
records.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the service medical records confirm that the veteran 
sustained a left eye injury while on active duty, and the 
post-service medical records indicate a current left eye 
disorder.  Although the January 2003 VA examiner stated that 
there was no sequellae from this injury, he did not 
specifically express an opinion as to whether the current 
disability was causally related to active service.  The 
subsequent April 2003 records do contain an opinion which 
indicates that he has current left eye pain due to the in-
service injury and injuries sustained in post-service motor 
vehicle accidents.  However, as mentioned above, it does not 
appear that this clinician made any objective findings of 
left eye impairment nor was there a diagnosis of a chronic 
left eye disability nor did this clinician review the claims 
folder.  Based on the foregoing, the Board includes that 
additional development, in the form of either a medical 
opinion or new examination, is necessary to make a full and 
fair determination as to whether the veteran's current left 
eye disorder is causally related to his confirmed in-service 
left eye injury.

Since the Board has determined that a new examination may be 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left eye 
problems.  After securing any necessary 
release, the RO should request those 
records not already on file.

3.  After completing any additional 
development deemed necessary, the RO 
should return the veteran's claims folder 
to the clinician who conducted the 
January 2003 VA eye examination.  This 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current left eye disorder is 
causally related to his confirmed in-
service left eye injury.

If the original examiner is unavailable, 
the veteran should be accorded a new VA 
examination, and the requested opinion 
should be provided by the new examiner.

If the examiner is unable to provide the 
requested opinion without resorting to 
pure speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the May 
2003 SSOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




